Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of B.E.T., a Child                   Appeal from the 402nd Judicial District
                                                     Court of Wood County, Texas (Tr. Ct. No.
No. 06-14-00069-CV                                   2013-422). Opinion delivered by Justice
                                                     Burgess, Chief Justice Morriss and Justice
                                                     Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the order of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Evelyn, has adequately indicated her inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                     RENDERED FEBRUARY 5, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk